Citation Nr: 1751559	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  07-38 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected lumbosacral strain with degenerative disc disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to April 23, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1961 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a bilateral shoulder disability and continued a 20 percent rating for a lumbar spine disability.  In an April 2014 rating decision, the Veteran's rating was staged to 40 percent, effective November 18, 2013.  A September 2016 rating decision found clear and unmistakable error with the April 2014 rating decision and changed the assigned effective date to April 23, 2014.  However, as this increase does not constitute a full grant of the benefits sought on appeal, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Jurisdiction has since been transferred to the RO in Oakland, California.

This appeal was remanded in March 2010 and June 2017 for further development. The Board regrets the additional delay, but the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral shoulder injury was incurred simultaneously with his back injury during service when he was forced to squat on a wall and hold five pound canteen bottles in each hand repeatedly for an extended period of time.  See January 2007 Notice of Disagreement (NOD).  Alternatively, he asserts that his bilateral shoulder disability is secondary to his service-connected lumbar spine disability.  See June 2006 Veteran Statement.  The Veteran was afforded a VA shoulder and arm conditions exam in May 2012, with an addendum opinion rendered in January 2013.  Both examiners opined that the Veteran's shoulder disability was not proximately due to or the result of the Veteran's service-connected lumbar spine disability, and the 2013 examiner addressed secondary service connection based on aggravation.  However, both examiners failed to offer opinions on direct service connection.  Therefore, on remand an addendum opinion is required.  Updated VA treatment records should also be secured.

Regarding the Veteran's lumbar spine disability, the Veteran was afforded multiple VA thoracolumbar spine examinations throughout the appeal period including in June 2005, June 2006, January 2009, and April 2014.  Recently, in Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court, citing Jones v. Shinseki, 23 Vet.App. 382 (2010), notes that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has "considered all procurable and assembled data" and offered a basis for this conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects "the limitation of knowledge in the medical community at large," as opposed to a limitation of the individual examiner (lack of expertise, insufficient information, or unprocured testing).  Id.  On remand, a retrospective opinion for the period prior to April 23, 2014 that complies with Correia and also adequately addresses functional loss is needed.  

Finally, the Veteran has indicated that he stopped working due to his back and leg pain (e.g. his service-connected radiculopathy).  See January 2009 VA examination report.  The issue of entitlement to a TDIU is therefore raised by the record and should be developed on remand.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran as to how to substantiate a claim for a TDIU.  Additionally, provide him with VA Form 21-8940, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment records.

3.  Then, provide the claims file to a VA examiner for preparation of an addendum opinion concerning the etiology of the Veteran's bilateral shoulder disability. No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral shoulder disability had its onset during service or is otherwise related to service, to include as a result of being forced to squat on a wall and hold five pound canteen bottles in each hand repeatedly for an extended period of time.  See January 2007 NOD.  

A robust rationale for any opinion should be provided, and the examiner state whether there is any medical reason to reject the Veteran's reports.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should provide a rationale for that conclusion.

4.  Then, refer the claims file to a VA examiner for preparation of a retrospective opinion as to the nature of the Veteran's lumbar spine disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  No additional examination of the Veteran is needed.

The examiner is asked to address the following:

(a)	Please provide an opinion as to the full range of motion of the thoracolumbar spine from May 2, 2005 to April 23, 2014: in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.

(b)	Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the thoracolumbar spine due to flare-ups from May 2, 2005 to April 23, 2014, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's entitlement to a TDIU.  

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

